810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kelly Joe MOORE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-5156.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1986.

Before KENNEDY and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.
PER CURIAM.


1
Kelly Joe Moore appeals from the judgment of the District Court affirming the Secretary of Health and Human Services' denial of her claim for supplemental security income benefits.


2
We deny appellant's motion to strike pages 81-143 of the Record on Appeal, which contain various medical records and other documents produced during prior administrative adjudications involving appellant.   First, this same record was before the District Court, but appellant made no motion to strike there.   We are required to review this case on the same record that was before the District Court.   Second, we see no reason why the administrative law judge could not consider all documents and reports that were before the agency.   Finally, we note that it does not appear that the administrative law judge relied on these documents and reports in making his determination.


3
Upon consideration of the entire record and the briefs filed herein, we affirm the judgment of the District Court for the reasons stated by Judge Wilhoit in his Opinion and Order filed December 18, 1985.